DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 2017/0102612; IDS 07/30/2021). 
Meyers is directed to an organotin oxide hydroxide pattering compositions, precursors and patterning methods using such. Meyers discloses the precursor compositions for forming the resist coatings generally comprise tin cations with appropriate radiation sensitive hydrocarbyl stabilizing ligands and additional ligands with a hydrolysable bond to Sn selected for processing. (Para, 0045). Meyers discloses for processing into a patternable coating, the precursor compositions are generally formed into a solution with a solvent, generally an organic 
Meyers discloses the precursor compositions can comprise one or more compounds with at least one having ligands with hydrolysable bonds to the metal and one or more having a hydrocarbyl ligand to provide radiation sensitivity. (Para, 0048). Meyers discloses in some embodiments, the precursor compositions can comprise mixtures of two organotin compounds with different hydrocarbyl ligands, three organotin compounds with different hydrocarbyl ligands, or more than three organotin compounds with different hydrocarbyl ligands. (Para, 0049). Meyers discloses in some embodiments the precursor compositions comprise a mixture of R—Sn moieties with hydrocarbyl ligands and inorganic metal SnX4 or MXn compounds without alkyl ligands bound directly to the metal. (Para, 0050). These disclosures teach and/or suggest the limitation of claim 1 where a semiconductor photoresist comprises an organometallic compound represented by Chemical Formula 1 as illustrated in claim 1 and an organometallic compound represented by Chemical Formula 2 as illustrated in claim 1.   
Meyers discloses, whether or not there are one or multiple distinct hydrocarbyl ligands, an R group can be a linear, branched, (i.e., secondary or tertiary at the metal bonded carbon atom) or cyclic hydrocarbyl group. (Para, 0051). Meyers explains each R group individually generally has from 1 to 31 carbon atoms with 3 to 31 carbon atoms for the secondary-bonded 3, where R1 and R2 are independently an alkyl group with 1-10 carbon atoms, and R3 is hydrogen or an alkyl group with 1-10 carbon atoms. (Para, 0051). Meyers discloses in some embodiments R1 and R2 can form a cyclic alkyl moiety, and R3 may also join the other groups in a cyclic moiety. (Para, 0051). Meyers discloses that suitable branched alkyl ligands can be, for example, isopropyl (R1 and R2 are methyl and R3 is hydrogen), tert-butyl (R1, R2 and R3 are methyl), tert-amyl (R1 and R2 are methyl and R3 is —CHCH3), sec-butyl (R1 is methyl, R2 is —CHCH3, and R3 is hydrogen), cyclohexyl, cyclopentyl, cyclobutyl, and cyclopropyl. (Para, 0051). Meyers also discloses examples of suitable cyclic groups such as 1-adamantyl (—C(CH2)3(CH)3(CH2)3 or tricyclo(3.3.1.13,7) decane bonded to the metal at a tertiary carbon) and 2-adamantyl (—CH(CH)2(CH2)4(CH)2(CH2) or tricyclo(3.3.1.13,7) decane bonded to the metal at a secondary carbon). In other embodiments hydrocarbyl groups may include aryl, or alkenyl groups, for example benzyl, allyl, or alkynyl groups. In other embodiments the hydrocarbyl ligand R may include any group consisting solely of C and H, and containing 1-31 carbon atoms. (Para, 0051). Meyers also discloses in further embodiments suitable R-groups may include hydrocarble groups substituted with hetero-atom functional groups including cyano, thio, silyl, ether, keto, ester, or halogenated groups or combinations thereof. (Para, 0051). 
Meyers discloses X, X′, and X″ ligands are generally Lewis bases that can react suitably with acidic protons of water or other Lewis acids via hydrolysis or solvolysis of M-X, M-X′ and M-X″ bonds to form readily volatilized products. (Para, 0055). Meyers discloses, alternatively these ligands may react with an appropriate reagent via oxidation or reduction reactions to form readily volatilized products. (Para, 0055). Meyers discloses X, X′ and X″ generally comprise an atom binding to the metal, e.g., tin, that can undergo nucleophilic substitution involving H2O and 2 ligands may then react via subsequent condensation or dehydration steps to form an oxide-hydroxide network. (Para, 0055). Meyers discloses suitable ligands comprise alkylamido or dialkylamido (—NR1R2, where R1 and R2 are independently hydrocarbon groups with 1-10 carbon atoms or hydrogen), siloxo (—OSiR1R2R3, where R1, R2′ are independently hydrocarbon groups with 1-10 carbon atoms), silylamido (—N(SiR13)(R2), where R1 and R2 are independently hydrocarbon groups with 1-10 carbon atoms), disilylamido (—N(SiR13)(SiR23) where R1 and R2 are independently hydrocarbon groups with 1-10 carbon atoms), alkoxo and aryloxo (—OR, where R is an alkyl or aryl group with 1-10 carbon atoms), azido (—N3), alkynido (—C≡CR, where R is a hydrocarbon group with 1-9 carbon atoms), amidato (—NR1(COR2) where R1 and R2 are independently hydrocarbon groups with 1-7 carbon atoms or hydrogen), amidinato (—NR1C(NR2)R3) where R1 and R2 are independently hydrocarbon groups with 1-8 carbon atoms or hydrogen), imido (—N(COR1)(COR2), where R1 and R2 are independently hydrocarbon groups with 1-8 carbon atoms or hydrogen), or fluorinated analogues thereof. (Para, 0056). These disclosures teach and/or suggest the limitation of claim 1 wherein in Chemical Formula 1, R is a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C2 to C20 aliphatic unsaturated organic group comprising at least one double bond or triple bond, a substituted or unsubstituted C6 to C30 aryl group, an ethylene oxide group, a propylene oxide group, or any combination thereof, X, Y, and Z are each independently —OR1 or —OC(═O)R2, R1 is a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, or any combination thereof, and R2 is hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, or 
Meyers discloses a coating material can be formed through deposition and subsequent processing of the precursor solution onto a selected substrate. (Para, 0069). Meyers discloses a substrate generally presents a surface onto which the coating material can be deposited, and the substrate may comprise a plurality of layers in which the surface relates to an upper most layer. (Para, 0069). These disclosures teach and/or suggest the limitation of claim 8 where a method of forming patterns comprises forming an etching-objective layer on a substrate and contemplates the limitation of claim 10. Meyers discloses any suitable solution coating process can be used to deliver the precursor solution a substrate. (Para, 0071). This disclosure teaches and/or suggests the limitation of claim 8 where a method of forming patterns comprises coating the semiconductor resist composition of claim 1 on the etching-objective layer to form a photoresist layer. 
Meyers discloses following hydrolysis, condensation, and drying, the coating material can be finely patterned using radiation. (Para, 0083). Meyers discloses radiation generally can be directed to the coated substrate through a mask or a radiation beam can be controllably scanned across the substrate. (Para, 0084). Meyers discloses, the radiation can comprise electromagnetic radiation, an electron-beam (beta radiation), or other suitable radiation. (Para, 0084). Meyers explains electromagnetic radiation can have a desired wavelength or range of 
Meyers discloses the resulting structures can have sharp edges with very low line-width roughness and results in formation of small features and spaces between features as well as the ability to form very well resolved two-dimensional patterns (e.g., sharp corners). (Para, 0100). Meyers discloses, in some embodiments, adjacent linear segments of neighboring structures can have an average pitch (half-pitch) of no more than about 60 nm (30 nm half-pitch), in some embodiments no more than about 50 nm (25 nm half-pitch) and in further embodiments no more than about 34 nm (17 nm half-pitch). (Para, 0100). Moreover, Meyers discloses in some embodiments, average widths can be no more than about 25 nm, in further embodiments no more than about 20 nm, and in additional embodiments no more than about 15 
Meyers discloses, the line-width roughness of organic resists is characterized primarily by long correlation lengths, while the present organometallic coating materials exhibit significantly shorter correlation lengths. (Para, 0100). Meyers explains that in a pattern transfer process, short correlation roughness can be smoothed during the etching process, producing a much higher fidelity pattern. (Para, 0100). These disclosures teach and/or suggest the limitation of claim 8 where a method of forming patterns comprises etching the etching-objective layer using the photoresist pattern as an etching mask. 
Therefore, claims 1-4 and 8-11 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures of Meyers as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Meyers as discussed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-15 of copending Application No. 17/217/941 (US 2021/0311387). Although the claims at issue are not identical, they are not patentably distinct from each other because both the recitations of claims 1-11 of the present application and claims 1 and 6-15 of Woo (387) are directed to a semiconductor photoresist composition and patterning method using the composition and the recitations of claims 1 and 6-15 of Woo fully encompass the recitations of claims 1-11 of the present application.

Claims 1-11 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of copending Application No. 17/306/820 (US 2021/0356861). Although the claims at issue are not identical, they are not patentably distinct from each other because both the recitations of claims 1-11 of the present application and claims 1 and 5-16 of Han (861) are directed to a semiconductor photoresist composition and patterning method using the composition and the recitations of claims 1 and 5-16 of Han fully encompass the recitations of claims 1-11 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899